DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,521,367 (herein the Patent) in view of Broadus et al., US 2003/0005462.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent. 
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose receiving, with the primary user device, via a microphone of the primary user device, an audio stream, and transmitting, from the primary user device, the audio stream; and 
generating, with the primary user device, a video stream, and transmitting, with the primary user device, the video stream. 
However, in a related art, Broadus does disclose receiving, with the primary user device, via a microphone of the primary user device, an audio stream, and transmitting, from the primary user device, the audio stream (recorded communication stream can include audio; page 9, paragraph 132, and capturing via microphone of device; page 3, paragraph 44, and wherein communicated/transmitted to STB/Gateway for transmission to a far-end user; page 10, paragraph 134, and wherein the transmission to the user is via network of devices/computers, i.e. devices/servers; page 3, paragraph 41, and page 11, paragraph 154); and 
generating, with the primary user device, a video stream, and transmitting, with the primary user device, the video stream (captured/transmitted content can include a video component; page 4, paragraph 54, and again, communicated/transmitted to STB/Gateway for transmission to a far-end user; page 10, paragraph 134, and wherein the transmission to the user is via network of devices/computers, i.e. devices/servers; page 3, paragraph 41, and page 11, paragraph 154). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Broadus to arrive at the claimed subject matter, by allowing capture and transmission of certain communication content with at least a microphone, in order to provide an improved system and method for conversing during a television broadcast with one or more other viewers at remote physical locations (Broadus; page 1, paragraph 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carlberg et al., US 2009/0235298 in view of Broadus et al., US 2003/0005462.

Regarding claim 1, Carlberg discloses a method for coviewing media comprising: 
receiving, at a primary user device, a reference to media stored on an external media network (user of device can select particular media content, i.e. which can include a reference identifier; page 10, paragraphs 102 and 104, and page 12, paragraph 126, and wherein for content that is stored remotely; page 7, paragraph 65, and page 10, paragraph 102, and page 12, paragraph 126); 
sending the reference to a chat server (communications can be received at a server, including a chat server, wherein the communications are associated with a particular media program, i.e. reference; page 2, paragraph 17, and page 9, paragraph 86, and page 11, paragraph 109, and pages 11-12, paragraph 119); 
receiving, from the chat server, a timestamp (server, including a chat server, can time-stamp received communications which are then used by the system, i.e. received, in order to associate content and communications; page 2, paragraph 17, and page 9, paragraph 86, and page 11, paragraph 109, and pages 11-12, paragraph 119); 
receiving a media audio signal and a media video signal from the external media network based upon the received timestamp (based upon a particular time reference, i.e. which coordinates with the time-stamp provided by the server/chat server, system can select and provide content; page 10, paragraphs 102 and 104, and page 12, paragraph 128, wherein the content includes media audio/video; page 11, paragraph 113); 
receiving a chat audio signal from the chat server (communications can be provided from particular server/source; page 10, paragraph 104, and wherein server can include a chat server; page 6, paragraph 64, and page 7, paragraph 70, and page 8, paragraph 80, and wherein communications can include audio/video communications; page 8, paragraph 78, and page 10, paragraph 105); 
processing the chat audio signal, the media audio signal, and the media video signal into a combined output stream (system can present the media content and communications/chat based on a particular user preference, i.e. processing/combining for playback/display; page 11, paragraph 115); and 
playing the combined output stream at the primary user device (user device can present the combined media/communications; page 11, paragraphs 107 and 115, and Fig. 8).
While Carlberg also discloses recording, at the primary user device, a recording stream during playback of the combined output stream (while watching the content stream, communications can be recorded; page 2, paragraph 18, and wherein content includes the combined media/communications content; page 11, paragraph 114), the combined output stream (system can present the media content and communications/chat based on a particular user preference, i.e. processing/combining for playback/display; page 11, paragraph 115), and the chat server (page 6, paragraph 64, and page 7, paragraph 70, and page 8, paragraph 80), Carlberg does not explicitly disclose recording a stream that includes a portion of provided content; 
dampening the portion of the provided content from the recording stream to form a transmission stream; and 
transmitting the transmission stream to a device.  
In a related art, Broadus does disclose recording a stream that includes a portion of provided content (recorded communication stream can include a portion of television content that was being provided during the recording; page 9, paragraph 132); 
dampening the portion of the provided content from the recording stream to form a transmission stream, and transmitting the transmission stream to a device (television audio can be cancel or substantially cancel the unwanted television sound; pages 9-10, paragraph 133, and wherein this modified stream can then be communicated/transmitted to STB/Gateway for transmission to a far-end user; page 10, paragraph 134, and wherein the transmission to the user is via network of devices/computers, i.e. devices/servers; page 3, paragraph 41, and page 11, paragraph 154).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Carlberg and Broadus by allowing removal/cancellation of unwanted background noise from a recorded communication signal, in order to provide an improved system and method for conversing during a television broadcast with one or more other viewers at remote physical locations (Broadus; page 1, paragraph 10).

Regarding claim 2, Carlberg in view of Broadus discloses the recording stream includes an ambient audio component (Broadus; television sound, i.e. ambient audio; page 9, paragraph 132, and page 10, paragraph 134).

Regarding claim 3, Carlberg in view of Broadus discloses the step of playing the combined output stream includes frame skipping a number of frames based upon the timestamp (Carlberg; based on reference, i.e. timestamp, system can skip to particular portion; page 9, paragraph 94, and wherein this includes frames, i.e. frame skipping; page 9, paragraphs 86 and 92, and page 10, paragraph 98).

Regarding claim 4, Carlberg in view of Broadus discloses the chat server performs the step of processing the chat audio signal, the media audio signal, and the media video signal (Carlberg; chat server can be integrated with other system component, i.e. content source, thereby allowing for processing of all signals to occur at the one resource; page 7, paragraph 70).

Regarding claim 5, Carlberg in view of Broadus discloses the media audio signal and the media video signal from the external media network are received via the chat server (Carlberg; with external media source; page 6, paragraph 64, and wherein can include chat server; page 7, paragraph 70).

Regarding claim 6, Carlberg in view of Broadus discloses the recording stream includes a first audio component and a first video component (Carlberg; communication can include audio/video, i.e. first; page 8, paragraph 78, and page 10, paragraph 105, and Broadus; including audio/video, i.e. first; pages 3-4, paragraph 54).

Claim 7, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
rendering, with a primary user device, a visual component of the shared media (Carlberg; can present shared media; page 11, paragraphs 107 and 115, and Fig. 8); 
generating, with the primary user device, a first video stream and transmitting, with the primary user device, the first video stream (Carlberg; communications can include audio/video communications; page 8, paragraph 78, and page 10, paragraph 105, and Broadus; captured/transmitted content can include a video component; page 4, paragraph 54); and 
a step of rendering the video stream obscures a portion of the visual component of the shared media (Carlberg; combined output can include shared media and communications; page 11, paragraphs 107 and 115, and Fig. 8, and wherein the communications can include audio/video; page 8, paragraph 78, and page 10, paragraph 105, and wherein can obscure/overlay the shared media content; page 3, paragraph 39, and pages 8-9, paragraph 85).

Regarding claim 8, Carlberg in view of Broadus discloses the transmitting from the primary user device to the secondary user device is done via an external server (Carlberg; with use of multiple external servers; page 5, paragraph 53, and page 7, paragraph 65, and Broadus; transmissions via network of devices/computers, i.e. devices/servers; page 3, paragraph 41, and page 11, paragraph 154).

Claim 9, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.
Claim 10, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 3.

Claim 11, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
synchronizing the shared media based on the media timestamp (Carlberg; based on a time reference, system can synchronize playback of content/communications among multiple users; page 2, paragraph 16).

Claim 12, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.

Claim 13, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1, 3, and 7.  The following additional limitations are also disclosed: 
via a microphone of the primary user device (Broadus; capturing via microphone of device; page 3, paragraph 44).

Claim 14, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.
Claim 15, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 11.
Claim 16, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.
Claim 17, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.

Regarding claim 18, Carlberg in view of Broadus discloses the first video stream is generated from a plurality of recorded images (Carlberg; communications include video, i.e. images; page 8, paragraph 78, and page 10, paragraph 105, and Broadus; captured images/video; page 3, paragraph 44, and page 4, paragraphs 54 and 57, and page 6, paragraph 89).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Periyannan (US 2011/0279635), describing virtual meeting rooms for users to communicate; Talukder (US 2012/0268553), describing real-time interactive broadcast sessions with multiple client devices; Hecht (US 2011/0202967), describing combining of video with user commentary; and Jeong (US 7,949,117), describing multiple users participating in a video chatting session.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424